



 
Exhibit 10(d)(viii)
 
 
AGREEMENT
 


THIS AGREEMENT is made effective as of November 17, 2008, by and between
Southern Missouri Bank & Trust Co. (the “Bank”) and Dennis C. Robison (the
“Director”).


WHEREAS, the Bank wishes to assure itself of the services of the Director and to
induce the Director to remain in office until he voluntarily terminates his
service on the Board or is not reelected to the Board.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


Section 1.     Definitions


The following words and phrases when used in this Agreement with an initial
capital letter, shall have the meaning set forth below unless the context
clearly indicates otherwise.  Wherever appropriate, the masculine pronoun shall
include the feminine pronoun and the singular shall include the plural.


“Beneficiary” means the person or persons designated by the Director to receive
any benefits payable under the Agreement in the event of such Director’s
death.  Such person or persons shall be designated by the Director in writing on
forms provided for this purpose by the Committee and may be changed from time to
time by similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Director’s surviving spouse, if any,
or if none, his estate.


“Board” means the Board of Directors of the Bank.


“Termination for Cause” means the Director’s termination upon intentional
failure to perform stated duties, personal dishonesty which results in loss to
the Bank or one of its affiliates, willful violation of any law, rule,
regulation, (other than traffic violations or similar offenses) or, a final
cease and desist order which results in substantial loss to the Bank or one of
its affiliates.


“Vested Percentage” means the following:


Years of Service
 
as a Director
Vested Percentage
5
50%
10
75%
15 or more
100%



“Years of Service” means the total number of years of service by the Director on
the Board, including years of service prior to the Bank’s mutual-to-stock
conversion.


Section 2.     Benefits


(a) Upon the Director’s termination of service on the Board on or after the date
the Director attains age 60, the Director (or in the event of his death, his
Beneficiary) shall receive five payments, in cash, equal to the product of (i)
his Vested Percentage and (ii) the total cash fees paid to the Director for
attendance at regular meetings of the Board during the calendar year preceding
his termination of service on the Board.  Such payments shall commence on the
first anniversary and end on the fifth anniversary of the date of the Director’s
termination of service on the Board.  Notwithstanding the foregoing, no benefits
shall be payable under the Agreement to the Director in the event of the
Director’s Termination for Cause.


(b)  The benefits payable under the Agreement shall constitute an unfunded,
unsecured promise by the Bank to provide such benefits in the future, as and to
the extent such benefits become payable.  Benefits shall be paid from the
general assets of the Bank, and no person shall, by virtue of this Agreement,
have any interest in such assets (other than as an unsecured creditor of the
Bank).


(c)  Except as otherwise provided by this Agreement, it is agreed that neither
the Director nor his Beneficiaries (if any) shall have any right to commute,
sell, assign, transfer, encumber and pledge or otherwise convey the right to
receive any benefits hereunder, which benefits and the rights thereto are
expressly declared to be nonassignable and nontransferable.
 
 

 
 

 
(d)  The rights of the Director and of his Beneficiary (if any) under this
Agreement shall be solely those of an unsecured creditor of the Bank.




Section 3.     Miscellaneous


(a)  This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.


(b)  This Agreement shall not be deemed to constitute a contract, express or
implied, for future services by the Director.


(c)  No member of the Board shall be liable for any determination made in good
faith with respect to the Agreement or the benefits payable hereunder.  If a
member of the Board is a party of is threatened to be made a party to any
threatened, pending or completed actions, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Agreement, the Bank
shall indemnify such member against expenses (including attorneys’ fees),
judgements, finds and amounts paid in settlement actually and reasonable
incurred by him or her in connection with such action ,suit or proceeding if he
or she acted in good faith and in a manner he or she reasonably believed to be
in the best interests of the Bank and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.


(d)  The Agreement shall be governed and construed under the laws of the State
of Missouri.


(e)  This Agreement shall be effective as of the date first written above.


IN WITNESS WHEREOF, the Bank has caused this Agreement to be signed in its
corporate name by its duly authorized officer, impressed with its corporate
seal, and properly attested to as of the 17th day of November, 2008.



                 
SOUTHERN MISSOURI BANK & TRUST CO.
                       
Attest:
/s/ Lorna J. Brannum
   
By:
/s/ Greg A. Steffens
                       
Witness:
/s/ Dennis C. Robison
         
Dennis C. Robison
       



